Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 12, 2007                                                                                     Clifford W. Taylor,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
  132688(61)                                                                                            Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman,
                                                                                                                     Justices
  MELISSA BOODT, as Personal Representative
  of the Estate of David Waltz, Deceased,
                 Plaintiff-Appellee/
                 Cross-Appellant,
                                                                   SC: 132688
  v                                                                COA: 266217
                                                                   Kalamazoo CC: 03-000318-NH
  BORGESS MEDICAL CENTER, MICHAEL
  ANDREW LAUER, M.D., and HEART CENTER
  FOR EXCELLENCE, P.C.,
           Defendants-Appellants/
           Cross-Appellees,
  and
  MICHAEL ANDREW LAUER, M.D., P.C.,
             Defendant.
  ______________________________________


       On order of the Chief Justice, the motion by plaintiff-appellee for extension to
  December 7, 2007 of the time for filing her supplemental brief is considered and it is
  GRANTED.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 12, 2007                   _________________________________________
                                                                              Clerk